STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0258
VERSUS

DAYNE AMMAN JUNE 6, 2022
In Re: Dayne Amman, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. J2000201290 c/w DC-21-01246.

 

BEFORE: McCLENDON, WELCH, AND THERIOT, JJ.
WRIT DENIED.

JEW
MRT

McClendon, J., would not consider the writ application.
Relator failed to comply with Uniform Rules of Louisiana Courts
of Appeal, Rules 4-3 and 4-5(C) (11), which require that the writ
application include the original signed return date order from
the district court.

COURT OF APPEAL, FIRST CIRCUIT

A.SnJ

DEPUTY CLERK OF COURT
FOR THE COURT